Citation Nr: 0943140	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  For the period prior to January 7, 2009, entitlement to a 
rating in excess of 10 percent for hypertension with coronary 
artery disease.

2.  For the period beginning January 7, 2009, entitlement to 
a rating in excess of 30 percent for hypertension with 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his sister




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 
1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Reno, Nevada.  In 
pertinent part, this rating decision denied entitlement to an 
increased rating for hypertension, then rated as 10 percent 
disability.  The RO, however, found that coronary artery 
disease was now part of the service-connected disability.  
The Veteran perfected an appeal of the rating assigned for 
his hypertension and coronary artery disease.

In September 2004, the Veteran, his wife, and his sister 
testified at a videoconference hearing before a Board Member 
who is no longer employed by the Board.  Based on failure to 
respond to a letter regarding rights to a hearing before a 
current Veterans Law Judge, it has been previously determined 
that adjudication of this claim could go forward without 
scheduling another hearing.

In December 2004, the Board remanded the issue of an 
increased rating for hypertension with coronary artery 
disease for an examination.  In October 2007, the Board again 
remanded the issue remaining in appellate status for an 
additional VA examination.  Specifically, the Board found 
that a remand was necessary in order to obtain specific 
findings relevant to the rating of the Veteran's coronary 
artery disease.  After review of the subsequent development, 
the Board finds that VA has substantially satisfied the 
remand directives and the claim is ripe for adjudication upon 
the merits.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In July 2009, the Appeals Management Center (AMC) issued a 
decision granting a 30 percent rating as of the January 7, 
2009 VA examination that was obtained pursuant to the October 
2007 Board remand.  The granting of the rating increase led 
to the staged rating as indicated on the Title page.  As the 
Veteran has not been granted the maximum rating allowed for 
this disability, he is presumed to be seeking a higher rating 
for both periods under appeal.  Thus, the claims remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

At the time of December 2004 and October 2007 Board 
decisions, multiple other issues were in appellate status.  
In the October 2007 Board decision, however, only the 
increased rating for hypertension with coronary artery 
disease was remanded for additional development.  The other 
claims then in appellate status were adjudicated upon the 
merits and are no longer in appellate status.  The Board 
notes that the Veteran has been granted a total disability 
rating based on individual unemployability (TDIU) effective 
from October 3, 2001.  The claim remaining on appeal also 
steams from October 3, 2001.  The Veteran has also been 
granted special monthly compensation based on housebound 
status.  See 38 C.F.R. § 3.350(i).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  For the entire period under appeal, the preponderance of 
the evidence is against a finding that the Veteran's 
hypertension has been manifested by a diastolic pressure 
predominantly 110 or more or a systolic pressure 
predominantly 200 or more.

3.  Prior to January 7, 2009, the preponderance of the 
medical evidence was against a finding of coronary artery 
disease that was symptomatic or productive of any functional 
impairment. 

4.  As of a January 7, 2009 VA examination, the evidence 
indicates that the Veteran's coronary artery disease has 
resulted in workload of greater than 5 METs but not greater 
than 7 METs; there is no earlier evidence indicative of these 
findings; the evidence is against a finding of METs of 5 or 
less at any time under appeal; the preponderance of the 
evidence is against a finding that there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; 
there is no evidence of congestive heart failure due to 
coronary artery disease during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  For the period prior to January 7, 2009, the criteria for 
a rating in excess of 10 percent rating for hypertension or a 
separate compensable rating for coronary artery disease were 
not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.104, Diagnostic Codes 7005, 7101 (2009).

2.  For the period beginning January 7, 2009, the criteria 
for separate 10 and 30 percent ratings for hypertension and 
coronary artery disease, respectively, but no more than 
separate 10 and 30 percent ratings have been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.104, Diagnostic Codes 7005, 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings, such as the claim on appeal.  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  This decision, however, was recently vacated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).

The Board finds that VA has met the duties to notify under 
the VCAA with regard to the claims adjudicated on the merits 
in this decision.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  

The Veteran was issued multiple notification letters during 
the pendency of this appeal, to include a June 2008 VCAA 
notification letter.  This notice fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, this letter 
provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (regarding service connection 
claims).  

The Board is cognizant that the Veteran was not issued a VCAA 
notification letter that complied with the requirements 
outlined by the Court in Vazquez.  This Court, decision, as 
noted above, has recently been vacated by the Federal 
Circuit.  Further, in this case, the Veteran was provided 
information regarding the establishing of a disability rating 
(under Dingess notice) and was provided copies of the rating 
criteria for hypertension (Diagnostic Code 7101) and coronary 
artery disease (Diagnostic Code 7005) in the July 2009 
supplemental statement of the case.  Thus, the Board finds 
that a reasonable person would know from the June 2008 
notification letter and the information contained in the July 
2009 supplemental statement of the case the information 
needed to substantiate the claim for a higher rating.  There 
has been no showing of prejudice in continuing with the 
adjudication of this appeal without issuing further 
notification.  See Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (reversed on other grounds).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued after the rating decision on 
appeal and, therefore, was not timely.  The AMC cured the 
timing defect by providing VCAA notice together with re-
adjudication of the claim, as demonstrated by the July 2009 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696,  2009 WL 1045952 (U.S. 2009) regarding the rule 
of prejudicial error.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains Navy 
hospital treatment records, Social Security Administration 
(SSA) records, and VA treatment records.  The Veteran has 
been provided with VA examinations during the pendency of 
this appeal that evaluate the severity of the service-
connected hypertension with coronary artery disease, to 
include the January 2009 VA examination obtained upon the 
most recent Board remand.  After review of the examination 
reports, the Board finds that they provide competent, non-
speculative evidence regarding the current severity of the 
service-connected disability on appeal.  That is, the 
examinations have provided findings that are adequate for 
rating purposes.  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.327.

In making this determination, the Board is cognizant that the 
representative has asked, in essence, for another 
examination, noting that during the January 2009 VA 
examination the cardiolite stress test was not completed.  
Review of the examination report reveals that the testing was 
ended due to the Veteran's fatigue.  The examiner provided 
the requested findings, and did not indicate that these 
findings were inadequate in any way.  Essentially, the METs 
level provided indicates when symptoms such as fatigue 
develops.  See 38 C.F.R. § 4.104, Note (2).  In these 
circumstances, the Board finds that the January 2009 
examination report of record is adequate and a remand for 
another examination is not warranted.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Under Diagnostic Code 7101, located in 38 C.F.R. § 4.104, 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more is rated as 10 percent disabling; 
the 10 percent rating is also the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, is rated 20 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.

Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Note (2) provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) to Diagnostic code 7101 provides that hypertension is to 
be rated separately from hypertensive heart disease and other 
types of heart disorders.  38 C.F.R. § 4.104.  

The Board notes that Note (3) was added during the pendency 
of this appeal and was effective October 6, 2006.  See 71 
Fed. Reg. 52,460 (Sept. 6, 2006).

Arteriosclerotic heart disease (coronary artery disease) is 
rated under Diagnostic Code 7005, located in 38 C.F.R. 
§ 4.104.  For rating diseases of the heart, one MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shovelling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Coronary artery disease resulting in workload of greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when continuous 
medication is required, is rated 10 percent disabling.  
Arteriosclerotic heart disease resulting in workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, is rated 30 percent disabling.  
Arteriosclerotic heart disease resulting in more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs  but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left  ventricular dysfunction with an ejection 
fraction  of 30 to 50 percent, is rated 60 percent disabling.  
Arteriosclerotic heart disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, is rated 100 percent disabling.  A Note 
to Diagnostic Code 7005 provides that, if non-service-
connected arteriosclerotic heart disease is superimposed on 
service-connected valvular or other non-arteriosclerotic 
heart disease, the adjudicator is to request a medical 
opinion as to which condition is causing the current signs 
and symptoms.  See 38 C.F.R. § 4.104.  



Factual Background

The Veteran contends that his service-connected 
cardiovascular diseases are more disabling than evaluated.  
In records dated prior to the claim for increase, it is noted 
that the Veteran had a history of angina.  In an April 1999 
record, a clinician recorded that the Veteran reported a 
history of several heart attacks.  The Veteran's filed his 
claim for a rating increase in October 2001.  The claims file 
has record of many blood pressure readings.  The Board will 
not record all of them.  In the readings of file, other than 
those specifically noted, the readings were below 200/110.

The claims file contains a treatment document that is mostly 
indecipherable, including the date of the record.  Certain 
portions have been darkened and are legible. Among these 
legible findings are readings of 159/116 and 151/95, although 
it is not entirely clear that these are blood pressure 
readings.

In an October 2002 document the Veteran submitted as part of 
his claim for disability benefits from SSA, the Veteran 
reported that hypertension ("highblood") was one of the 
disabilities that limited his ability to work.

The Veteran underwent a November 2002 VA hypertension 
examination, pursuant to the October 2001 claim.  The Veteran 
reported dizziness getting up from bed and benign positional 
vertigo.  The examiner reported the Veteran's medication for 
hypertension.  The examiner recorded that the blood pressure 
readings taken every five minutes revealed reading of 150/84, 
142/80, and 142/84.  The examiner diagnosed coronary artery 
disease, controlled hypertension, and morbid obesity.  The 
examiner did not record any specific findings or symptoms 
associated with the coronary artery disease.  

In an August 2004 letter, a clinician wrote that the 
Veteran's hypertension was stable "with no real improvement 
in the past year."

During the September 2004 Board hearing, the Veteran 
testified that if he did not take his blood pressure 
medication, he would become "shaky and it looks like [he is 
going to] faint."

Pursuant to the December 2004 Board remand, the Veteran 
underwent a VA hypertension examination in June 2005.  The 
examiner recorded that there was no symptoms of the 
disability, but recorded the current treatment.  Blood 
pressure reading taken every five minutes were 132/74, 
132/82, and 129/73.  The examiner wrote that no 
arteriosclerotic complications of "heart or hypertension" 
were present.  EKG showed normal sinus rhythm.  Three 
consecutive day blood pressure readings were recorded as 
136/76, 130/84, and 128/72.  Diagnosis was controlled 
hypertensive vascular disease.

In an October 2008 VA treatment record regarding the 
Veteran's eye disability, the clinician wrote under 
assessment that the Veteran had atherosclerotic heart disease 
by history, but noted that it was "stable" and 
"asymptomatic at present."

In a January 2009 VA contract consultation regarding 
headaches, a clinician recorded under "cardiovascular" that 
the Veteran complained of chest pain, faintness, shortness of 
breath, and ankle swelling.  The clinician did not make 
findings or diagnosis regarding hypertension or a heart 
disability.

Also in January 2009, pursuant to the October 2007 Board 
remand, the Veteran underwent an additional VA examination to 
evaluate his service-connected hypertension and coronary 
artery disease.  The examiner reported review of the claims 
file and noted that the purpose of this examination was to 
assess that the Veteran's cardiovascular status, with special 
reference to the arteriosclerotic heart disease.  It was 
recorded that the Veteran had "some sharp chest pains, which 
are infrequent, lasting only one minute or two, occurring 
once every few months."  The examiner wrote that no cardiac 
medication had been prescribed, other than that for the 
hypertension.  Blood pressures were recorded as 150/110, 
150/100, and 150/100.  EKG revealed normal sinus rhythm at 70 
per minute, with left ventricular hypertrophy, by voltage 
criteria.  The examiner found, relevant to the questions on 
appeal, that the Veteran had hypertension that was 
uncontrolled at rest, along with atypical chest pains.  An 
echocardiogram revealed normal chamber size and normal left 
ventricular ejection fraction at 65 percent, which was noted 
to be evidence of concentric left ventricular hypertrophy.

Regarding the cardiolite stress test, the examiner wrote the 
Veteran was exercised according to Bruce protocol for a total 
of 7 minutes.  The test was terminated due to fatigue; 80 
percent of target heart rate was achieved.  No symptoms were 
reported, nor was there evidence of ischemic ST-T changes.  
Blood pressure response to exertion was physiological.  No 
ectopy was noted.  The SPECT perfusion images revealed an 
ejection fraction of approximately 46 percent, which is very 
mildly reduced.  The perfusion images were consistent with 
hypertensive cardiomyopathy.  There was an inferior perfusion 
defect.  The examiner found that this was more likely 
secondary to hypertensive cardiomyopathy rather than to 
ischemia.

The examiner concluded that he doubted significant coronary 
artery disease at the present time.  He opined, rather, that 
the abnormal findings were most likely secondary to 
hypertensive cardiomyopathy.  In a separate document 
recording the findings from the echocardiogram/Doppler 
evaluation, the examiner concluded that the left ventricular 
function was normal.

Analysis

The Board will first address the Veteran's hypertension.  He 
has remained on medication to control his blood pressure 
throughout the period of time at issue but such is 
contemplated by his 10 percent rating.  Regarding the other 
criteria under Diagnostic Code 7101, the vast majority of 
blood pressure readings taken during the pendency of this 
appeal were under 110 diastolic and less than 200 systolic.  
The Board is aware that one undated record showed one 
diastolic pressure greater than 110 and in the January 2009 
VA examination, one of the three blood pressure readings 
taken showed a 110 diastolic reading.  However, the blood 
pressure readings of record do not show diastolic pressure of 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  Thus, under this rating criteria, a rating is 
excess of 10 percent is not warranted at any point since the 
Veteran filed his current claim (October 2001).  
Regarding the appropriate evaluation for the Veteran's heart 
disease, in the rating decision that is the subject of this 
appeal, the RO found that his coronary artery disease was 
part of his service-connected cardiovascular disease 
(hypertension and coronary artery disease) process and rated 
them as one disability.  Once a rating is warranted under the 
rating criteria contained in Diagnostic Code 7005 for 
coronary artery disease, however, the hypertension and 
coronary artery disease must be rated separately.  See 
Diagnostic Code 7101, Note (3).

Prior to the January 2009 VA examination, however, there were 
no specific findings relating to the severity of coronary 
artery disease, to include metabolic equivalents (METs).  
Several examiners indicated that the Veteran's heart disease 
was asymptomatic; no clinician reported findings that would 
support a separate compensable rating under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Thus, prior to the January 
2009 VA examination, the Board finds that a separate rating 
for coronary artery disease is not warranted.  Id.; see also 
38 C.F.R. § 3.400.  

The Board is cognizant that Note (3) after Diagnostic Code 
7101 was placed in the code effective October 6, 2006, after 
the Veteran filed his current claim.  This addition of Note 
(3) and other changes included in this amendment added 
"guidelines for the evaluation of certain . . . 
cardiovascular conditions [and added explanation] that 
hypertension will be evaluated separately from hypertensive 
and other types of heart diseases."  See 71 Fed. Reg. 52,460 
(Sept. 6, 2006).  As the amendment, therefore, essentially 
sought to clarify the language of the prior schedule, and as 
discussed below the Board only provides a separate rating 
after the effective date of the amendment, the Board finds it 
unnecessary to further discuss the possible retroactive 
effect of the change is the regulations.  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3- 2000 (April 10, 
2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As recorded by the examiner in the January 2009 VA 
examination report, there is no medical or laboratory 
evidence that supports a compensable rating for the Veteran's 
coronary artery disease until that examination.  That is, the 
clinician who performed the January 2009 VA examination 
reported findings ratable under Diagnostic Code 7005.  
Specifically, a MET of 5.6 and hypertrophy were recorded.  
Based on these findings, a 30 percent rating is warranted 
under Diagnostic Code 7005.  There is no evidence in the 
record of congestive heart failure due to coronary artery 
disease or more severely reduced METs.  Thus, a rating in 
excess of 30 percent is not warranted. 

The Board is cognizant that the January 2009 VA examination 
report contains more than one finding regarding the Veteran's 
left ventricular (heart chamber) ejection fraction.  In the 
report, the clinician wrote that the echocardiogram revealed 
"normal left ventricular ejection fraction of 65 percent."  
(Emphasis added).  The examiner also reported, however, that 
"SPECT perfusion images revealed an ejection fraction of 
approximately 46%, which is very mildly reduced."  (Emphasis 
added).  The Board is aware that left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent warrants a 60 
percent rating.  After review of the evidence, the Board 
finds that an ambiguity caused by the conflicting 
percentages, is clarified by the examiner's conclusion.  
Specifically, after all of the clinical and laboratory 
examination findings were considered, to include 
echocardiogram/Doppler evaluation information, the clinician 
found "Left ventricular function is normal."  That is, in 
this case, the examiner did not made a finding of left 
ventricular dysfunction, but rather found normal function.  
Therefore, the Board finds that the preponderance of the 
evidence is against the criteria for a 60 percent or higher 
rating.  A rating in excess of 30 percent for coronary artery 
disease is not warranted.

Thus, as outlined above, the evidence supports a rating of no 
more than 10 percent for hypertension and coronary artery 
disease prior to January 7, 2009 but from that date, separate 
10 and 30 percent ratings are warranted for hypertension and 
coronary artery disease, respectively, versus the combined 30 
percent rating granted by the AMC in the July 2009 
supplemental statement of the case.

The Board finds that for the period prior to January 7, 2009, 
a rating in excess of 10 percent is not warranted for 
hypertension with coronary artery disease.  For the period 
beginning January 7, 2009, entitlement to separate 10 and 30 
percent ratings are warranted for hypertension and coronary 
artery disease.  38 U.S.C.A §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.104, Diagnostic Codes 7005, 7101.

As the preponderance of the evidence is against a rating in 
excess of 10 percent for the period prior to January 7, 2009, 
and ratings in excess of 10 and 30 percent for hypertension 
and coronary artery disease, respectively, for the period 
beginning January 7, 2009, the doctrine of reasonable doubt 
is not applicable to these aspects of the appeal.  
38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Board is 
cognizant that the Veteran has asserted, in an SSA record, 
that hypertension was one of the disabilities that limited 
his ability to work.  The Veteran has multiple other 
disabilities and there is no medical evidence that indicates 
that the hypertension or coronary artery disease alone causes 
marked interference with employment.  In addition, back to 
the date of claim, the Veteran has been granted entitlement 
to TDIU.  In these circumstances, the criteria for submission 
for assignment of an extraschedular rating for this 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).








ORDER

For the period prior to January 7, 2009, entitlement to a 
rating in excess of 10 percent for hypertension with coronary 
artery disease is denied.

For the period beginning January 7, 2009, entitlement to 
separate 10 and 30 percent ratings for hypertension and 
coronary artery disease, respectively, but no more than 10 
and 30 percent, are granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


